Citation Nr: 1404006	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  08-33 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disorder of the cervical spine, to include cervical disk disease with intermittent radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982, and from May 1986 to January 1998.   

This appeal comes before the Board of Veterans' appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In his November 2008 substantive appeal, the Veteran requested a Board hearing.  In April 2010 a travel Board hearing was held and a transcript of that hearing is on file.  The Veterans Law Judge who had conducted that hearing has subsequently left the Board before an appellate decision could be rendered in this case.  The Veteran was apprised of this by a letter dated in November 2013, and was afforded the opportunity to have a new Board hearing.  See 38 C.F.R. § 20.707 (2013).  The Veteran did not respond to that letter within the required time period or otherwise, and accordingly, no new hearing will be provided in this matter pursuant to 38 C.F.R. § 20.707. 

This case was previously before the Board in August 2010, at which time the service connection claim for a disorder of the cervical spine was reopened and additional development was requested in a remand, in conjunction with adjudication of the claim on the merits.  The claim was remanded by the Board again in November 2011, for additional development.  At this point, there has been substantial compliance with the remand directives, and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).  

A January 2014 review of the Veteran's paperless claims processing system does not reveal any additional documents pertinent to the present appeal.   


FINDINGS OF FACT

The record includes current diagnoses of degenerative cervical disc disease with intermittent radiculopathy and cervical spondylosis, and the evidence is in equipoise as to whether a disorder of the cervical spine was at least as likely as not incurred in or due to service, to include surgery performed in 1994.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for a disorder of the cervical spine, to include cervical disk disease with intermittent radiculopathy, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).   

Since the Board is granting the Veteran's service connection claim for a disorder of the cervical spine, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

Background

The Veteran filed an original service connection claim for a neck condition in February 2003, at which time he maintained that this condition had been misdiagnosed and confused with a shoulder condition and pain.  

The service treatment records (STRs) for the Veteran's first period of service are negative for any complaints, injury, treatment, or diagnosis relating to the cervical spine.  

The STRs for the Veteran's second period of service reflect that in November 1994, the Veteran underwent an over 7 hour surgical procedure for treatment of cholesteatoma.  Records dated in late November and early December 1994 document symptoms of right arm pain, described as consistent with brachial plexopathy, occurring shortly after the surgery.  An April 1995 examination report revealed that clinical evaluation of the neck was normal.  Ultimately, the Veteran was medically discharge due to ear problems and cholesteatoma.   

A VA examination was conducted in April 1998.  The Veteran had no complaints relating to the neck.  He did mention that he had right shoulder trouble which occurred after right ear surgery performed during service.  It was noted that he was told that he had plexopathy.  There were no abnormal clinical findings of the neck made and no neck disability was diagnosed.  The diagnoses did include right shoulder discomfort, secondary to plexopathy. 

In an August 1998 rating action, service connection was established for brachial plexopathy of the right shoulder. 

VA records reflect that the Veteran was seen in March 2002 with complaints of recurrent episodes of neck pain.  Degenerative cervical disk disease with intermittent radiculopathy was diagnosed.  

Following the denial of the claim in a final rating action of March 2003, the Veteran filed to reopen a service connection claim for a disorder of the cervical spine in August 2007, claiming that this was secondary to service-connected cholesteatoma.  Service connected for cholesteatoma had been established in an August 1998 rating action, effective from January 1998. 

VA records include a December 2004 entry showing that the Veteran was seen by orthopedic surgery due to complaints of persistent neck pain and stiffness.  An impression of degenerative cervical disk disease with moderate cervical stenosis at C5-6, was made.  A neuro surgery note of January 2006 indicated that the Veteran had a long history of cervical stenosis which was now affecting his ability to work with radicular symptoms of pain and numbness from the neck into the fingers.  An August 2007 orthopedic note documents that the Veteran complaints of neck pain with radiation into the right shoulder, fingers and thumb.  The record indicated that the veteran was treated for shoulder and arm pain during active duty, which was the same pain he was experiencing when seen by VA.  It was further observed that since being treated at the VA orthopedic clinic, it was more likely than not that the Veteran's shoulder condition was really his neck condition, causing pain into the shoulder.  A December 2007 record shows diagnoses of degenerative cervical disc with right C6 radiculopathy, and cervical stenosis.

A VA examination of the spine was conducted in January 2008.  The Veteran gave a history of neck pain since 2002.  Cervical disk disease was diagnosed.  The examiner opined that this condition was not related to cholesteatoma, as symptoms of neck pain did not begin until 2002.

In April 2008, the Veteran submitted a VA orthopedic note of August 2007.  The record indicates that the Veteran stated that the onset of his neck pain was following mastoid surgery, when his neck was hyperextended, which the treating VA orthopedic surgeon commented, was possible. 

The Veteran and his wife presented testimony at a travel Board hearing held in April 2010.  The Veteran testified to the effect that his injury occurred when he underwent tumor surgery performed in 1994 at Bethesda Naval Hospital, which tool more than 11 hours and during which time the neck was hyperextended.  At the hearing, the Veteran presented additional evidence which was accompanied by a waiver.  This evidence includes an April 1999 radiology report which revealed evidence of degenerative disc disease of C3 through C7.  Also presented was a January 2009 note of the Veteran's treating VA orthopedic surgeon noting that a review of the active duty records had been done which revealed the presence of right shoulder and arm pain following a lengthy ear surgery in 1994.  The doctor noted that this was attributed to brachial plexitis, but was probably cervical radiculopathy because it had persisted and was consistent with MRI findings.

In an August 2010 decision, the Board reopened the service connection claim for a disorder of the cervical spine.  The claim on the merits was remanded for additional evidentiary development, to include the arranging for the Veteran to undergo a VA examination by a physician, with appropriate expertise, to determine whether it is at least as likely as not that the Veteran's current cervical disk disease with intermittent radiculopathy is etiologically related to either his military service directly, or to one of his service-connected disabilities, including specifically his recurrent cholesteatoma and his right shoulder brachial plexopathy.  The examiner was asked to specifically discuss the medical opinions expressed in the VA C&P examination given in January 2008, and the clinical notes of the Veteran's treating orthopedic surgeon dated October 17, 2007, and January 7, 2009, and how, if at all, they relate to the Veteran's claim of service connection for cervical disk disease with intermittent radiculopathy 

A VA examination was conducted on September 28, 2010.  The VA examiner indicated a review of the claims folder and the medical records contained therein.  The examiner acknowledged the Veteran's reported history of having undergone his third right mastoidectomy in 1995, during which his neck was described as "hyperextended" for approximately 11 hours.  The Veteran reported that, upon waking from the procedure, he began experiencing pain in the anterior/posterior aspects of neck, radiating to the upper extremities.  The Veteran asserted his belief that the hyperextension of his cervical spine during the 11 hour procedure is the cause of his currently diagnosed cervical disc disease with intermittent radiculopathy.  Examination of the spine revealed that the Veteran did not move his head.  No clinical evidence of cervical ankylosis was found.  There was objective evidence of pain on active motion and it was noted that the Veteran was unable to move his neck because of pain.  

Multiple magnetic resonance imaging (MRI) studies revealed mild to moderate narrowing of the disc heights with osteophytic spurring at multiple levels.  Cervical alignment was maintained. Those studies further revealed, among other things, mild stenosis at the C5-C6 level with associated mild neural foraminal narrowing bilaterally at that level; scattered bony degenerative changes with mild left neural foraminal narrowing at the C6-C7 level; diffuse degenerative changes with decrease in water content and disc bulge with associated posterior osteophyte formation at the C5-C6 level; and disc osteophyte bulges at C3-C4, C5-C6, and C6-C7.  The examiner diagnosed cervical spondylosis, as reported by radiologists interpreting the cervical spine MRI studies.  The VA examiner opined that the Veteran's neck condition of cervical spondylosis was not related to his military experience, his surgeries for recurrent cholesteatoma, or to his right brachial plexopathy.  

In a Board remand issued in November 2011, the Board found that the September 2010 VA examiner's opinion was neither complaint with the terms of the August 2010 remand, nor adequate for adjudication purposes.  Therein, it was explained that the Board's August 2010 remand specifically instructed the VA examiner to discuss the varying medical opinions of record to, include those provided by the Veteran's treating VA orthopedic surgeon, and it was found that the September 2010 VA examiner's opinion did not do so, and as such the opinion was not compliant with the terms of the August 2010 remand.  It was also noted that without an adequate rationale for the negative nexus opinion, the Board was unable to weigh the September 2010 VA examiner's opinion against the evidence suggesting that the Veteran's cervical spine disability was etiologically related to a surgery undergone in order to treat a service-connected disability.  Accordingly, it was found that the failure to provide support for the negative opinion rendered the August 2010 VA examiner's opinion inadequate for adjudication purposes.  Ultimately, the Board determined that it was necessary to remand the claim again so that the development required by the August 2010 remand may be accomplished.  

A VA examination was conducted in February 2012 at which time the claims folder was reviewed and degeneration of the cervical intervertebral disc was diagnosed.  The examiner opined that cervical spondylosis was not caused by or the result of a condition, illness, or event shown in the STRs.  The examiner explained that the Veteran's military medical review board report was silent for a claimed neck condition, as was a medical board examination report of April 1995.  The examiner noted that there was a significant silent interval between the Veteran's separation from service and his claimed condition.  It was explained that disc degeneration and accompanying arthritis was a common development and that age related changes are present in 40% of adults over age 35, and in almost all individuals over the age of 50.  The examiner described it as a stand alone entity, neither adjunct to, nor aggravated by the Veteran's military service.  

An addendum VA medical opinion was provided in August 2012, and it was specifically noted that the Veteran's claims file had been reviewed.  The examiner noted that the diagnosis of degenerative cervical disc disease with intermittent radiculopathy diagnosed in 2008, and cervical spondylosis diagnosed in 2012, referred to the same condition.  The examiner emphasized that this condition was not caused by or the result of an in-service condition or event, giving the same rationale as provided in February 2012.  

Analysis

The Veteran maintains that service connection is warranted for a disorder of the cervical spine, caused by a lengthy surgery during service in 1994 which reportedly resulted in injury to the neck; or that in the alternative, the condition is secondary to one or more of his service-connected conditions (to include cholesteatoma), by virtue of causation or aggravation. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection shall be granted to a Veteran if the Veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including arthritis, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2013). The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.   

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).   

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to the claimed disorder of the cervical spine, degenerative cervical disc disease with intermittent radiculopathy was diagnosed in 2008, and cervical spondylosis was diagnosed in 2012; both essentially refer to the same condition.  Accordingly, the presence of a currently claimed disorder of the cervical spine is established.   

With regard to Hickson element (2), there is no doubt that the Veteran had a lengthy surgery for treatment of cholesteatoma in November 1994 (during service), following which he had symptoms of right shoulder pain, described as brachial plexopathy, for which service connection was ultimately granted.  

The question is whether any symptomatology of the cervical spine resulted from the 1994 surgery, or was otherwise incurred in service or etiologically related thereto.  In this regard, the STRs do not document any symptoms specifically of the cervical spine in conjunction with the November 1994 surgery, and no clinical abnormality of the cervical spine was noted upon examination of April 1995. 

However, significantly, VA records dated in April 1999 show definitive evidence of degenerative disc disease from C3 to C7.  While not shown within the first-post service year ending in January 1999, the findings were made very proximate thereto, and presumably given the extent of cervical disk disease shown in April 1999, this condition would likely have been present even prior to that date, and may well have been present during the first post-service year.  

With respect to nexus evidence, the file contains medical opinions both supporting and failing to support the claim. 

In this regard, a VA orthopedic note of August 2007 reflects that the Veteran stated that the onset of his neck pain was following mastoid surgery, when his neck was hyperextended; the Veteran's treating VA orthopedic surgeon commented that this was possible.  In January 2009, the same VA orthopedic surgeon noted that a review of the active duty records had been done which revealed the presence of right shoulder and arm pain following a lengthy ear surgery in 1994.  The doctor noted that this was attributed to brachial plexitis, but was probably cervical radiculopathy because it had persisted and was consistent with MRI findings.  

In contrast, the file contains a VA opinion of 2008 to the effect that cervical disk disease diagnosed at that time was not related to cholesteatoma, as symptoms of neck pain did not begin until 2002.  However, that opinion is based on an inaccurate factual premise, as it is clear that clinical manifestations of a disability of the cervical spine were clinically shown at least as early as April 1999.  A physician's opinion based upon an inaccurate factual premise, as is the case here, has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

Upon VA examination of September 2010, the VA examiner opined that the Veteran's neck condition of cervical spondylosis was not related to his military experience, his surgeries for recurrent cholesteatoma, or to his right brachial plexopathy.  However, as previously determined by the Board, this opinion was found to be inadequate for adjudication purposes because it lacked an adequate rationale for the negative nexus opinion, and failed to discuss or reconcile the opinions provided by the Veteran's treating VA orthopedic surgeon to the effect that a chronic disability of the cervical spine was etiologically related to the symptoms documented in 1994, post-surgery.  

Additional VA opinions were provided in February and August 2012, at which time the examiner opined that cervical spondylosis was not caused by or the result of a condition, illness, or event shown in the STRs.  The examiner explained that the Veteran's military medical review board report was silent for a claimed neck condition, as was a medical board examination report of April 1995.  The examiner noted that there was a significant silent interval between the Veteran's separation from service and his claimed condition.  It was explained that disc degeneration and accompanying arthritis was a common development and that age related changes are present in 40% of adults over age 35, and in almost all individuals over the age of 50.  The examiner described it as a stand alone entity, neither adjunct to, nor aggravated by the Veteran's military service.  An addendum VA medical opinion was provided in August 2012, and it was specifically noted that the Veteran's claims file had been reviewed.  The examiner noted that the diagnosis of degenerative cervical disc disease with intermittent radiculopathy diagnosed in 2008, and cervical spondylosis diagnosed in 2012.  

In essence, again the 2012 VA opinions failed to discuss the August 2007 and January 2009 opinions provided by the Veteran's treating VA orthopedic surgeon, rendering it arguably again inadequate.  Further, the characterization that there was a significant silent interval between the Veteran's separation from service and his claimed condition of the cervical spine, is incorrect; his separation from service occurred in January 1998 and evidence of degenerative disc disease of C3 through C7 was shown at least as early as April 1999, just after the Veteran's first post-service year.  Accordingly, the Board finds this opinion flawed at best and inadequate at worst, and in any event of little overall probative value.  

Given the clinical evidence and opinions already provided for the file, the Board concludes that the evidence is at least in equipoise regarding the matter of service incurrence of the currently claimed disorder of the cervical spine, manifesting at least as early as April 1999, following the Veteran's discharge from service in January 1998, and believed by the Veteran's treating VA orthopedic surgeon to be a chronic manifestation of his 1994 in-service surgery.  Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose.).   

With resolution of all reasonable doubt in the Veteran's favor, the service connection claim for a disorder of the cervical spine is granted.  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied.  See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection a disorder of the cervical spine, to include cervical disk disease with intermittent radiculopathy, is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


